DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams US 7,552,734 in view of Muscatell US 4,265,381.
Regarding claim 1, Adams discloses a hydrating leash comprising: a flexible inner tubing (64) having a closed end (Adams, column 4: lines 8-9) and an open end (46); an outer sleeve (Adams column 3:lines 66-67) disposed over the flexible inner tubing; a handle (Adams, Figure7) unitarily coupleable to the inner tubing; and an attachment mechanism (50a, b) coupled at a first end to the outer sleeve and configured to couple to a pet's collar at a second end. Not disclosed is the sleeve being fabric. Muscatell teaches a hydrating tube with an inner tube within a nylon sleeve (Muscatell, column 2: lines 47-48). It would have been obvious skill in the art at the time of the invention to modify the outer sleeve of Adams so that the outer sleeve was nylon, as taught by Muscatell, as to ensure the durability of the outer sleeve.
Regarding claim 6, Adams in view of Muscatell further discloses the inner tubing terminates in a one-piece closure mechanism (24) (as shown in embodiment of Figure 4).
Regarding claim 7: Adams in view of Muscatell further discloses the one-piece closure mechanism includes a cap and a base connected to the cap via the hinge, the cap having a tab configured to be friction fit with a ridge of the base (Adams, shown in the embodiment of Figure 4).
Regarding claim 11, Adams in view of Muscatell further discloses the handle comprises a flexible nylon loop coupled to the outer fabric sleeve (Adams, Figure 7).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams US 7,552,734 in view of Muscatell US 4,265,381, as applied to claims 1-3, 6, 7, and 11 above, and in further view of Robinson US 2012/0192811.
Regarding claim 2, Adams in view of Muscatell discloses the device of claim 1 but does not disclose the attachment mechanism being a boat snap. Robinson teaches an attachment mechanism of an animal lead being a boat snap (Robinson, ¶0016). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the attachment mechanism of Adams in view of Muscatell so that it was a boat snap, as taught by Robinson, as to provide an equivalent, secure attachment mechanism.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams US 7,552,734 in view of Muscatell US 4,265,381, as applied to claims 1-3, 6, 7, and 11 above, and in further view of Meissner US 2002/0005174.
Regarding claim 3, Adams in view of Muscatell discloses the device of claim 1 but does not disclose the attachment mechanism being a safety hook. Meissner teaches an attachment mechanism of an animal lead being a safety hook (15). It would have been obvious to one of .

Allowable Subject Matter
Claims 4, 5, and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although Adams discloses a hydrating leash, not disclosed are the specifics of the inner tube. Building the device comprising the inner tube of the instant claims would require improper hindsight, as Adams makes no mention of the particulars of the tube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642